DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 8, and 15 is the inclusion of limitation(s) “parsing the first declarative policy based on the first semantic data model to generate the first SDQP transaction, wherein parsing the first declarative policy comprises interpreting the first declarative policy based on a current configuration of the network node as indicated by the first semantic data model, to generate a sequence of configuration actions”, which is not found in the cited prior art.  The closest possible prior art in this case is Barabash et al (US 2016/0173535 A1), which teaches a method includes converting, by a computer, a set of context-aware data forwarding policies to a set of network configuration forwarding rules for one or more data forwarding devices in a network having a dynamic context, and conveying, to the data forwarding devices, the set of network configuration forwarding rules. Upon detecting a change in the dynamic context of the network, the set of network configuration forwarding rules ae updated based on the set of context-aware data forwarding policies and the change in the dynamic context, and the updated set of network configuration forwarding rules are conveyed to the data forwarding devices.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161